Title: To Thomas Jefferson from Sir John Sinclair, 22 June 1801
From: Sinclair, Sir John
To: Jefferson, Thomas


               
                  Dr Sir
                  Charlotte Square Edinbg 22d June 1801
               
               I have the pleasure to congratulate you, on Your attaining the first situation to which any private individual can aspire, and which I have no doubt of Your filling, with credit to yourself, and advantage to your Country.—
               You will now have it in your power, to promote that Agricultural system to which you are so partial, and I hope to see, under your auspices, a Board of Agriculture established in America. For some thoughts on that subject, I beg to refer, to the Advertisement perfixed to General Washingtons letters published by me.
               I hope you have received the copies of that work which were directed to you, and that you have given directions for circulating the proposals which accompanied them. A Century or two hence, a copy of it, must be a singular and valuable curiosity, more especially should the art of making facsimile copies be lost.
               I now beg leave to inclose, the plan of a New Town I am erecting in the North of Scotland, where you will see the place destined for the monument of General Washington—
               I have the honour to be, with much truth and regard, Dr Sir Your faithful & obdt Servant
               
                  
                     John Sinclair
                  
               
            